 



Exhibit 10.55
CHANGE OF CONTROL/SEVERANCE AGREEMENT
     This CHANGE OF CONTROL/SEVERANCE AGREEMENT, dated as of February 27, 2008,
is made by and between Waters Corporation (together with all subsidiaries or
affiliates hereinafter referred to as the “Company”) and Arthur G. Caputo (the
“Executive”).
     WHEREAS, the Executive has been hired as a senior executive of the Company
and is expected to make major contributions to the Company; and
     WHEREAS, the Company desires continuity of management; and
     WHEREAS, the Executive is willing to render services to the Company subject
to the conditions set forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:
     1. Termination prior to a Change of Control. If, within nine (9) months
prior to a Change of Control (as such term is defined in Section 3(c) below) and
subsequent to the commencement of substantive discussions that ultimately result
in the Change of Control, but prior to such Change of Control, the Company
terminates the Executive’s employment with the Company for a reason other than
Cause (as such term is defined in Section 3(d) below), death or Disability (as
such term is defined in Section 3(e) below), the Company shall:
     (a) Cash Payment. Pay to the Executive a lump sum amount (reduced by any
required withholding), within ten (10) business days following the Change of
Control, equal to the sum of (i) twenty-four (24) times his/her monthly base
salary (at the highest monthly base salary rate in effect for the Executive in
the twelve-month period prior to the termination of his/her employment) and
(ii) an amount equal to the amount payable pursuant to the immediately preceding
clause (i) times the greater of (X) his/her target bonus percentage under the
Company’s Management Incentive Plan or any successor plan for the year in which
the termination of the Executive’s employment occurs or (Y) his/her bonus
percentage theretofore accrued thereunder for that year; and
     (b) Benefits. Provide the Executive and his/her dependents with the same
life, accident, health and dental insurance benefits that the Executive was
receiving immediately prior to the termination of employment until the earlier
of: (i) the date which is twenty-four (24) months following the date of the
Change of Control; or (ii) the date the Executive commences subsequent
employment; provided, that if the Executive’s continued participation is not
possible under the terms of any one or more of those insurance plans, the
Company shall pay to the Executive the amount the Company would have paid in
premiums under the relevant plan or plans had the

1



--------------------------------------------------------------------------------



 



Executive continued to be employed by the Company and continued to participate
in the relevant plan or plans. The Executive and his/her dependents shall be
entitled to health insurance continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), from the date of
discontinuance specified in the preceding sentence, to the extent such coverage
is required to be provided in accordance with applicable law; and
     (c) Equity Arrangements. On the Change of Control, and notwithstanding any
contrary provisions of the Amended and Restated 1994 Stock Option Plan, the
Second Amended and Restated 1996 Long-Term Performance Incentive Plan or the
2003 Equity Incentive Plan (or any plans that may become the successors to such
plans) and any equity incentive agreements entered into between the Company and
the Executive pursuant to such plans or otherwise, cause any unexercisable
installments of any equity of the Company or any subsidiary or affiliate of the
Company held by the Executive pursuant to any such equity incentive agreement on
the Executive’s last date of employment with the Company that have not expired
to become exercisable, or in the case of any then effective restrictions on the
vesting of any equity of the Company or any subsidiary or affiliate of the
Company held by the Executive pursuant to any such equity incentive agreement,
to cause such restrictions to lapse, as the case may be, on the Change of
Control; and
     (d) Qualified Plan Arrangements. On the Change of Control, cause any
unvested portion of any qualified or non-qualified capital accumulation benefits
granted to the Executive under the Waters Investment Plan, Waters Retirement
Plan, Waters 401(k) Restoration Plan, the Waters Retirement Restoration Plan,
and the Waters Health Care Reimbursement Plan for Retirees (or any plans that
may become the successors to such plans) to become immediately vested (subject
to applicable law);
provided, however, that any amounts and benefits set forth in this Section 1
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his/her
employment.
     2. Termination Following a Change of Control.
     If, at any time during a period commencing with a Change of Control and
ending eighteen (18) months after such Change of Control, the Company terminates
the Executive’s employment for a reason other than Cause, death, or Disability
or the Executive terminates employment with the Company for “Good Reason”
(provided, however, that any such termination by the Executive must occur
promptly, and in any event within 90 days, after the occurrence of the event or
events constituting “Good Reason”), the Company shall:
     (a) Cash Payment. Pay to the Executive a lump sum amount (reduced by any
required withholding), within ten (10) business days following the Executive’s
last date of employment, equal to the sum of twenty-four (24) times his/her
monthly base salary (at the highest monthly base salary rate in effect for such
Executive in the twelve (12) month period prior to the termination of his/her
employment) and (ii) an amount equal to the amount payable pursuant to the
immediately preceding clause (i) times the greater of (X) his/her target bonus
percentage under the Company’s

2



--------------------------------------------------------------------------------



 



Management Incentive Plan or any successor plan for the year in which the
termination of the Executive’s employment occurs or (Y) his/her bonus percentage
theretofore accrued thereunder for that year; and
     (b) Benefits. Provide the Executive and his/her dependents with the same
life, accident, health and dental insurance benefits that the Executive was
receiving immediately prior to the termination of his/her employment until the
earlier of: (i) the date which is twenty-four (24) months following the date of
the Change of Control; or (ii) the date the Executive commences subsequent
employment; provided, that if the Executive’s continued participation is not
possible under the terms of any one or more of those insurance plans, the
Company shall pay to the Executive the amount the Company would have paid in
premiums under the relevant plan or plans had the Executive continued to be
employed by the Company and continued to participate in the relevant plan or
plans. The Executive and his/her dependents shall be entitled to health
insurance continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), from the date of discontinuance specified
in the preceding sentence, to the extent such coverage is required to be
provided in accordance with applicable law; and
     (c) Equity Arrangements. Notwithstanding any contrary provisions of the
Amended and Restated 1994 Stock Option Plan, the Second Amended and Restated
1996 Long-Term Performance Incentive Plan or the 2003 Equity Incentive (or any
plans that may become the successors to such plans) and any equity incentive
agreements entered into between the Company and the Executive pursuant to such
plans or otherwise, cause any unexercisable installments of any equity of the
Company or any subsidiary or affiliate of the Company held by the Executive
pursuant to any such equity incentive agreement on the Executive’s last date of
employment with the Company that have not expired to become exercisable, or, in
the case of any then effective restrictions on the vesting of any equity of the
Company or any subsidiary or affiliate of the Company held by the Executive
pursuant to any such equity incentive agreement, to cause such restrictions to
lapse, as the case may be, on such last date of employment; and
     (d ) Qualified Plan Arrangements. Cause any unvested portion of any
qualified and non-qualified capital accumulation benefits granted to the
Executive under the Waters Investment Plan, Waters Retirement Plan, Waters
401(k) Restoration Plan, the Waters Retirement Restoration Plan, and the Waters
Health Care Reimbursement Plan for Retirees (or any plans that may become the
successors to such plans) to become immediately vested (subject to applicable
law);
provided, however, that any amounts and benefits set forth in this Section 2
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his/her
employment.
     (e) Definition of Good Reason. For purposes of this Section 2 above, “Good
Reason” shall mean the occurrence (without the Executive’s express written
consent) of one or more of the following events following a Change of Control,
as the case may be:

3



--------------------------------------------------------------------------------



 



     (i) A material diminution in the Executive’s authority, duties or
responsibilities from his/her authority, duties and responsibilities immediately
prior to the Change in Control; or
     (ii) A material reduction in the Executive’s base compensation (except for
salary reductions similarly affecting all senior executives of the Company); or
     (iii) A material change in the Executive’s place of business (provided,
however, that travel for business purposes consistent with past practices shall
not be considered a change in the place of business for the purpose of this
clause (iii)); or
     (iv) A material breach by the Company of any agreement under which the
Executive provides services to the Company, including without limitation thereto
Section 3(h) of this Agreement and any plan of incentive compensation;
provided, that the occurrence of any of the events listed in clauses (i) through
(iv) shall not mean “Good Reason” (x) unless the Executive shall have given
notice of the event to the Company within ninety (90) days after it first
existed and the Company shall have failed to remedy the condition within thirty
(30) days after the notice, or (y) if the event follows an event or action by
the Executive that would constitute Cause (as defined herein) for termination.
     3. General.
     (a) Release. Notwithstanding any other provision of this Agreement to the
contrary, benefits shall be payable under this paragraph only if the Executive
enters into a final and binding agreement prepared by the Company whereby the
Executive releases the Company and its subsidiaries (and those affiliated with
the Company and its subsidiaries) from all claims that the Executive may
otherwise have against them, to the extent that the basis for such claims arose
on or before the date the release is signed by the Executive; except that such
release shall not adversely affect the Executive’s rights to enforce the terms
of this Agreement, and shall not adversely affect the Executive’s right to any
indemnification or right to reimbursement of expenses by the Company to which
the Executive would otherwise be entitled to under, without limitation, any
charter document or Company insurance policy, by reason of services he rendered
for the Company or any of its subsidiaries as an officer and/or an employee
thereof.
     (b) Termination for Cause. In the event the Executive’s employment with the
Company is terminated by the Company for “Cause”, or the Executive terminates
his/her employment with the Company other than during the specific time periods
set forth in Section 2 or for any reason other than Good Reason, the Executive
shall not be entitled to the severance benefits or other considerations
described herein by virtue of this Agreement.
     (c) Definition of Change of Control. For purposes of this Agreement,
“Change of Control” shall mean (i) the closing of a merger, consolidation,
liquidation or reorganization of the Company into or with another company or
other legal person, after which merger, consolidation, liquidation or
reorganization the capital stock of

4



--------------------------------------------------------------------------------



 



the Company outstanding prior to consummation of the transaction is not
converted into or exchanged for or does not represent more than 50% of the
aggregate voting power of the surviving or resulting entity; (ii) the direct or
indirect acquisition by any person (as the term “person” is used in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of more than 50% of the voting capital stock of the Company, in a single or
series of related transactions; (iii) the sale, exchange, or transfer of all or
substantially all of the Company’s assets (other than a sale, exchange, or
transfer to one or more entities where the stockholders of the Company
immediately before such sale, exchange or transfer retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
of the entities to which the assets were transferred).
     (d) Definition of Cause. For purposes of this Agreement, “Cause” shall
mean: (i) the conviction of the Executive by a court of competent jurisdiction
of, or the pleading of guilty or nolo contendere to, any felony or any crime
involving moral turpitude; (ii) gross negligence, breach of fiduciary duty or
breach of any confidentiality, non-competition or developments agreement in
favor of the Company; (iii) the Executive shall have willfully and continually
failed to substantially perform the Executive’s duties with the Company after a
written demand for substantial performance is delivered by the Company, which
demand specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties pursuant to the
disciplinary procedures of the Company, and such failure of substantial
performance shall have continued for a period of thirty (30) days after such
written demand, (iv) the Executive has been chronically absent from work
(excluding vacations, illnesses or leaves of absences), (v) the commission by
the Executive of an act of fraud, embezzlement or misappropriation against the
Company; or (vi) the Executive shall have refused, after explicit notice, to
obey any lawful resolution or direction by the Board which is consistent with
his/her duties as an officer of the Company.
     (e) Definition of Disability. For purposes of this Agreement, “Disability”
means an independent medical doctor (selected by the Company’s health or
disability insurer) has certified that the Executive has, for six (6) months
consecutive or nonconsecutive in any 12 month period been disabled in a manner
that seriously interferes with his/her ability to perform his/her
responsibilities as an employee of the Company. Any refusal by the Executive to
submit to a medical examination for the purpose of certifying disability shall
be deemed to constitute conclusive evidence of the Executive’s disability.
     (f) Tax Gross Up. Notwithstanding anything to the contrary in this
Agreement, if any portion of any payments received by the Executive from the
Company (whether payable pursuant to the terms of this Agreement or any other
plan, agreement or arrangement with the Company, its successors or any person
whose actions result in a Change of Control of the Company) shall be subject to
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, or
any successor statutory provision, the Company shall pay to the Executive such
additional amounts as are necessary so that, after taking into account any tax
imposed by Section 4999 (or any successor statutory provision), and any federal
and state income taxes payable on any such tax, the Executive is in the same
after-tax position that he would have been if Section 4999 (or any successor
statutory provision) did not apply and no payments

5



--------------------------------------------------------------------------------



 



were made pursuant to this Section 3(f). All determinations to be made under
this Section 3(f), including whether a gross-up payment is required and the
amount of such gross-up payment, shall be made by the Company, after
consultations with its tax and accounting advisors.
     (g) Liquidated Damages. The parties hereto expressly agree that the
payments by the Company to the Executive in accordance with the terms of this
Agreement will be liquidated damages, and that the Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor shall any profits, income, earnings
or other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive.
     (h) Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the Company and any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) of the Company. The Company shall require any such successor to
assume this Agreement expressly and to be bound by the provisions of this
Agreement as if such successor were the Company and for purposes of this
Agreement, any such successor of the Company shall be deemed to be the “Company”
for all purposes.
     (i) No Employment Agreement; Effect on Other Agreements. Nothing in this
Agreement shall create any obligation on the part of the Company or any other
person to continue the employment of the Executive, and nothing herein shall
affect the Executive’s obligations under any non-competition, confidentiality,
option or similar agreement between the Company and the Executive currently in
effect or which may be entered into in the future.
     (j) Withholding. All payments required to be made by the Company hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it must withhold pursuant to any applicable law or regulation.
     (k) Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled exclusively by
single-arbitrator arbitration in Boston, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
     (l) Governing Law; Miscellaneous. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts. This
Agreement constitutes the entire Agreement between the Executive and the Company
concerning the subject matter hereof and supersedes any prior negotiations,
understandings, or agreements concerning the subject matter hereof, whether oral
or written, and may be amended or rescinded only upon the written consent of the
Company and the Executive. The invalidity or unenforceability of any provision
of this Agreement shall not affect the other provisions of this Agreement and
this Agreement shall be construed and reformed to the fullest extent

6



--------------------------------------------------------------------------------



 



possible. The Executive may not assign any of his/her rights or obligations
under this Agreement; the rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
WATERS CORPORATION

         
By:
  /s/ Douglas A. Berthiaume    
 
       
 
  Douglas A. Berthiaume    
 
  Chairman, President and Chief Executive Officer    
 
        THE EXECUTIVE    
 
       
By:
  /s/ Arthur G. Caputo    
 
       
 
  Arthur G. Caputo    
 
  President, Waters Division    

7